This is a caveat to the probate of a paper-writing as the last will and testament of H. P. Whitsett, deceased.
The issues submitted to the jury were answered as follows:
"1. Was the execution of the paper-writing purporting to be the last will and testament of H. P. Whitsett procured by the fraud and undue influence of Walter P. Moser? Answer: Yes.
2. Did H. P. Whitsett, at the time of the execution of the said paper-writing, to wit, 7 May, 1926, have sufficient mental capacity to execute a will? Answer: No.
3. Is the paper-writing propounded and every part thereof, the last will and testament of H. P. Whitsett? Answer: No."
From judgment in accordance with the verdict, the propounder appealed to the Supreme Court.
The assignments of error on this appeal are based upon exceptions to the rulings of the court upon objections to the admission and rejection of testimony offered as evidence, and to instructions in the charge of the court to the jury. They cannot be sustained. There was no error upon the trial and the judgment is affirmed.
No error.